Citation Nr: 0212245	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-16 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1996 for the assignment of a 60 percent evaluation for 
service-connected lupus erythematosus systemic with 
depression and multiple arthralgias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to August 
1993 and periods of active duty for training in June 1995, 
July 1995, January 1996, and March-April 1996. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  There is credible evidence that the veteran filed a 
formal claim for an increased evaluation for service-
connected lupus erythematosus systemic with depression and 
multiple arthralgias with medical records and supporting 
documents on May 13, 1996.

4.  During the period between May 1995 and May 1996, the 
veteran's lupus erythematosus was manifested by one 
exacerbation and joint manifestation in the left epicondyle 
lasting over one week; the veteran did not have frequent 
exacerbations and multiple joints and organ manifestations 
productive of a moderately severe impairment of health or 
exacerbations lasting a week or more, two or three times a 
year.


CONCLUSION OF LAW

The criteria for an effective date earlier of May 13, 1996, 
for the assignment of a 60 percent evaluation for lupus 
erythematosus have been met. 38 C.F.R. §§ 5107, 5110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(2001), 4.88b, Diagnostic Code 6350 (1996), (effective prior 
to August 30, 1996), Diagnostic Code 6350 (effective on 
August 30, 1996) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The October 1998 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether she 
is entitled an effective date earlier than November 4, 1996, 
for the assignment of a 60 percent evaluation for service-
connected lupus erythematous systemic with depression and 
multiple arthralgias and explains the particulars of why the 
evidence fails to support a grant.  The veteran has had the 
opportunity to submit evidence and argument in support of her 
claim.  The veteran has only made assertions that evidence, 
such as a "charge card" might exist.  She has also stated 
that certain persons could present statements or evidence.  
The RO did not pursue these evidentiary assertions; however, 
the Board finds that issue of development in this regard is 
moot in light of the Board's disposition of the appeal.  
Aside from the veteran's evidentiary assertions, she has not 
indicated the existence of any outstanding Federal government 
record or any other records that could substantiate her 
claim.  Since the RO has secured a complete record, the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 1991), as well as 38 C.F.R. § 3.400(o) (2001).  These 
legal criteria provide that, in general, the effective date 
of an award of increased compensation is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o).  

The effective date of an award of increased compensation can 
be the earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase.  If an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If an 
increase in disability occurred more than one year prior to 
the claim, the increase is effective as of the date of claim.  
If the increase occurred after the date of claim, the 
effective date is the date of increase.  See 38 U.S.C.A. 
5110(b)(2), Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2), and VAOPGCPREC 12-98.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2001), provides that (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized, but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2001).

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement.  38 C.F.R. § 3.157(b)(2) (2001).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.   See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

The veteran's service connected lupus erythematosus, 
systemic, with depression and multiple arthralgias was 
evaluated under Diagnostic Code 6350 (lupus erythematosus, 
systemic (disseminated).

Under this code, prior to August 30, 1996, a 30 percent 
rating was warranted where there were exacerbations of 
systemic lupus erythematosus of a week or more, 2 or 3 times 
a year, or symptomatology productive of moderate impairment 
of health.  A 60 percent rating was warranted where systemic 
lupus erythematosus was chronic with frequent exacerbations 
and multiple joints and organ manifestations productive of a 
moderately severe impairment of health.  An 80 percent rating 
was warranted where systemic lupus erythematosus was less 
than totally incapacitating, but the symptom combinations 
were productive of a severe impairment in health.  A total 
rating was warranted where there was systemic lupus 
erythematosus, acute, with constitutional manifestations 
associated with serious or synovial membrane or visceral 
involvement or other symptom combinations and this condition 
was totally incapacitating.  It was noted the residuals such 
as joint, renal, pleural, etc., were to be rated under the 
appropriate system, and are not to be combined with the 
rating code 6350.  The higher evaluation was to be assigned.

On August 30, 1996, the rating criteria for Diagnostic Code 
6350 for systemic lupus erythematosus were revised.  Under 
the revised code, a 10 percent rating is warranted where 
there are exacerbations of this condition once or twice a 
year or symptomatic during the past few years.  A 60 percent 
evaluation is warranted 
with exacerbations lasting a week or more, 2 or 3 times per 
year.  A 100 percent evaluation is to be awarded when the 
condition is acute, with frequent exacerbations, producing a 
severe impairment of health.  Under Diagnostic Code 6350, 
this condition is to be evaluated either by combining the 
evaluations for the residuals under the appropriate system, 
or by evaluating it under Diagnostic Code 6350, whichever 
method results in a higher evaluation.  

The veteran is entitled to consideration under the version of 
Diagnostic Code 6350 that is most favorable to her.  The 
Board finds that neither version is more favorable to the 
veteran and therefore, considers the issue of entitlement to 
an earlier effective date for an increased evaluation to 60 
percent for lupus erythematosus systemic with depression and 
multiple arthralgias under both versions.

C.  Evidence

The veteran presented to the Fort Harrison VA Medical Center 
(VAMC) in October 1995, complaining of fever and chills.  The 
discharge summary indicates that the veteran had a history of 
Sjögren's syndrome.  She presented with dry eyes, dry nasal 
passages, dry mouth, and joint discomfort.  She denied any 
medications.  She reported that she smokes one-half pack of 
cigarettes per day.  She indicated that her health was good.  
She disclosed that ten days ago she began having dysuria.  A 
urinalysis was done, which showed 100 to 200 white cells in 
the urine.  It was then cultured and E-coli was noted.  The 
E-coli was sensitive to all antibiotics except Ampicillin, 
Piperacillin, and Sulfisoxazole.  The veteran was initially 
started on Cipro and was switched to Septra DS and began to 
feel better.  She reported that over the last two to three 
days she felt worse with a fever to 103 degrees and chills.  
She stated that she had nausea and vomiting, including 
vomiting some of her antibiotics.  She reported that she had 
mild persistent dysuria.  She denied cough or shortness of 
breath.  She complained of vague abdominal discomfort along 
with muscle aches and pains.  She also noted a fleeting rash 
on her upper torso.  The examining physician noted slight 
hypotension with a blood pressure of 82/50.  She was admitted 
to the VAMC.

Physical examination revealed the veteran was flushed.  Head, 
ears, eyes, nose, and throat were intact except for redness 
in her cheeks.  Lungs were clear and the heart had a regular 
rhythm.  She had vague upper gastric discomfort.  Her 
extremities were muscular with no edema.  She had a fine rash 
over her chest and upper back.  The veteran received large 
volumes of intravenous fluid.  White blood cell count was 
seen to be 1700, 64 percent bags, 14 percent bands.  The 
urinalysis showed 10 to 15 white blood cells.  The veteran 
was started on Gentamicin and Cefotaxime.  The infectious 
disease specialist found the veteran's symptoms to be more 
consistent with an allergic reaction, rather than sepsis, so 
the treatment was changed.  The following day the veteran 
felt slightly better.  The treating physician also contacted 
the veteran's private rheumatologist, who concurred that the 
veteran's situation sounded more like a drug reaction.  The 
diagnoses were as follows: (1) fever, rash, and leukopenia 
felt to be a drug reaction from Septra; (2) recent treatment 
for urinary tract infection; and (3) Sjögren's syndrome.  The 
treating physician concluded that the veteran was employable 
when she was over the acute illness.

The veteran was transferred from the VAMC to C. Hospital in 
October 1995.  The medical history shows that the veteran had 
a urinary tract infection approximately ten days prior and 
was initially treated with Cipro, then was switched to 
Septra.  She took the Septra for five days and began to have 
nausea, loss of appetite, and a fever.  This was followed by 
aching all over and a rash.  She was hospitalized at a VAMC 
for hypotension and marked leukopenia with a white count of 
1700 also noted.  The discharge summary indicates that the 
veteran was acutely ill.  Her cheeks were flushed with some 
scratches from itching.  Her lungs were clear.  Her heart had 
a regular rhythm.  She had no salivary gland enlargement.  
She did have some anterior cervical lymphadenopathy.  The 
liver and spleen were not enlarged.  She had a rash over her 
trunk, eyes, and arms.  

The veteran was started on Leucovorin 10 milligrams (mg) 
b.i.d. and folic acid.  She improved markedly and felt much 
better within 24 hours.  Her aches and pains had cleared.  
She continued to have a generalized rash.  She had no fever 
and her white count had increased to 5800 and her hemoglobin 
was 11.3.  The veteran felt well enough to go home.  She was 
discharged on Leucovorin 10 mg b.i.d. for two days and 
Benadryl 25-25 mg as needed for itching.  The diagnoses were 
as follows: (1) reaction to sulfonamides including fever, 
rash, and leukopenia; (2) Sjögren's syndrome; and (3) recent 
urinary tract infection.

VA outpatient records show treatment in December 1995.  The 
veteran presented with complaints that she had been working 
in the file room, moving charts, and she had problems with 
both her knees and left elbow.  She also needed a refill of 
Motrin.  She indicated that the left elbow was very painful 
with numbness down to her ring and little fingers.  She also 
reported pain behind both patellae.  She disclosed that she 
had been notified that she was losing her job.  The physical 
examination indicated that the veteran was "distraught" and 
had epicondylar pain in her left elbow.  The pain increased 
on grip.  There was subpatellar pain without effusion.  The 
diagnostic impression was left epicondylitis and bilateral 
subpatellar chondromalacia.  The plan included a 
consultation, a tennis elbow splint, and Ibuprofen for pain.  
The veteran was instructed to return if the ulnar numbness 
did not resolve.

VA outpatient records show that the veteran was referred to 
PT (Physical Therapy) from Urgent Care in December 1995.  The 
reason for the request was that she had connective tissue 
disorder and had been moving files and developed left 
epicondylitis.  The request stated that she needed a tennis 
elbow splint and a US (ultrasound) of the epicondyle, and 
other modalities of treatment at PT's discretion.  The 
consultation report indicated that problems with the elbow 
began years before with recurrence after pulling lots of 
files.  The veteran reported that she used ice.  She was 
issued an elbow splint and advised on its use and purpose.  
Physical examination showed full range of motion in the 
elbow.  Upper extremity strength was 4/5 bilaterally.  There 
was no noticeable swelling present in the elbow.  The veteran 
received US, TPR (possibly total peripheral resistance), 
moist heat bilaterally to the shoulders and neck, and 
friction massage of the left elbow.  She was instructed in 
applying ice, shoulder shrugs, shoulder circles, pain 
management and home exercise program.

A progress note dated 15 days later in December indicates 
that the veteran had been to Physical therapy three times for 
lateral epicondylitis.  Treatment consisted of elbow band and 
instructions, ultrasound, friction massage, TPR and moist 
heat.  The veteran reported that she is now 1/10 scale 
(presumably pain scale with 10 being worst), decreased 
swelling and decreased activity of "TP's."  The veteran was 
discharged from Physical Therapy with goals met.

In March 1996, the veteran presented, complaining of a 
problem with her right forefinger.  She thought that she 
might be developing an infection.  She reported that she had 
been working in the file room and kept snagging her cuticles 
on files and papers.  She indicated that her right index 
finger had become sore and swollen at the DIP (distal 
interphalangeal).  Physical examination showed a sore cuticle 
of the right forefinger.  It was cleansed with Betadine and 
covered with a Band-Aid.  The diagnostic impression was cut 
cuticles.

The claims file includes a letter from the Disabled American 
Veterans (DAV) of Seattle, Washington to the Adjudication 
Division Service Center Team #1, dated November 4, 1996.  The 
letter bears no stamp or handwritten notation of the date 
that the letter was received at the VA RO.  The letter 
instructs, "please find attached" copies of VA Forms 21-22, 
21-4142, and 21-4138.  It further instructs, "please note" 
that certain specified documents were submitted by the 
Montana DAV office with a Form S-108 on May 13, 1996.  The 
letter states, "Upon a review of the claim file, it appears 
that his material was down filed without any action taken or 
end product established."    The letter concludes, "We 
request the aforementioned material be accepted as a new 
claim for an increased evaluation, and the date of claim 
established correctly as May 1996."

The 21-4138 attached to the November 1996 DAV letter is a 
statement from the veteran, also dated in November 1996.  The 
veteran states that she wanted to open a claim for an 
increased rating for mixed connective tissue disorder, 
currently diagnosed as Lupus.  She indicates that she 
"originally opened the claim" at the VA regional office in 
Helena, Montana, but no action was taken.  She concluded, "I 
therefore request that this claim be expedited and granted an 
effective date of May 1996."

The document that immediately precedes the DAV November 1996 
letter and attachments is a file copy of a letter of 
notification with a rating decision attached, dated in March 
1995.

A notice of temporary transfer of the veteran's record from 
Denver to Salt Lake City, dated December 2, 1996, immediately 
follows the DAV November 1996 letter.

A Form S-108 from a DAV regional office, dated in May 1998 
appears in the file with a statement from the veteran and a 
copy of a May 1996 Form S-108 attached.  The veteran's 
statement indicates that the May 1996 Form S-108 is a copy of 
the transmittal that "was sent with records from the Fort 
Harrison Regional Office in May to the Seattle RO."  The 
copy bears only one date stamp, which indicates that the 
document was received in the mailroom of the Denver VA RO in 
May 1998.

II.  Analysis

The veteran contends in her November 1996 statement that she 
submitted the following documents to VA's RO in Fort 
Harrison, Montana in May 1996: a statement in support of 
claim, 22 pages of medical records, a medical report from a 
private physician, and an excerpt from a medical treatise.  
Although the Form S-108 (DAV transmittal form) in question 
appears in the file only one time and its position in the 
file and the date stamp indicate that it was received in May 
1998, the evidence suggests that the form and its attached 
documents might have been in VA's possession in May 1996.  
The supporting evidence is DAV's cover letter dated in 
November 1996, which lists with great particularity the items 
that were purportedly submitted in May 1996.  The itemized 
list matches the items on the copy of the Form S-108 that the 
veteran later produced in May 1998.  The Board further notes 
that these items were not the same documents that were 
submitted with the November 1996 letter and do not appear 
with it in the file.  The veteran also contends in her 
Statement in Support of Claim dated in November 1996 that she 
submitted her claim in May 1996.  The Board also notes that 
the Form 2142's referred to on the Form S-108 do appear in 
the file some time later with the RO's requests to the 
veteran to redate the forms, as they had become invalid.  It 
is unexplained how the forms dated in May 1996 became 
associated with the file or why they are not date stamped, 
showing a date of receipt.  In this regard, the Board further 
notes that the representative's November 1996 letter is not 
stamped or annotated to show the date of receipt.   

The Board finds that the timeliness of the veteran's 
complaint and the consistency of her assertions, along with 
the copy of the relevant Form S-108 and the unexplained 
lapses in documentation found in the claim file, place the 
positive and negative evidence regarding the May 1996 
submission of her claim in approximate balance.  While the 
evidence neither satisfactorily proves nor disproves the 
claim for an effective date prior to November 1996, it raises 
a reasonable doubt, which the Board resolves in the veteran's 
favor.

Having found that the veteran's claim was filed in May 1996, 
the Board now considers whether the veteran is entitled to an 
effective date one year prior to filing her claim, which in 
this case, could date back to May 1995.  Entitlement to an 
increased rating for lupus erythematosus systemic with 
depression and multiple arthralgias between May 1995 and May 
1996 must, however, be factually ascertainable.  
Consideration of the treatment records during this time 
period is pivotal to a proper determination.  A review of the 
veteran's medical records, both private and VA, do not 
demonstrate a factually ascertainable increase in disability 
during this period.  The records reveal three episodes of 
complaints for which the veteran sought treatment.  The first 
occurrence was in October 1995 when the veteran was 
hospitalized primarily for an allergic reaction.  Although 
the veteran had fever, rash, and leukopenia, her doctors 
agreed that she was experiencing an allergic reaction from 
Septra, not an exacerbation of lupus.  The second occurrence 
was when the veteran was experiencing subpatellar pain and 
left epicondylitis.    Records indicate that her symptoms 
were resolved within two weeks.  The third occurrence was in 
March 1996 when the veteran's right forefinger was sore from 
working with files.  The diagnosis was simply cut cuticles; 
there is no diagnosis involving the joints.  There is no 
indication that the veteran returned for any further 
treatment of her fingers.  

In order to meet the criteria for an increase to 60 percent 
under the new criteria, evidence must show exacerbations 
lasting a week or more, two or three times a year.  Treatment 
records only show one exacerbation, which occurred in 
December 1995 as lateral epicondylitis.  Under the old 
criteria a 60 percent evaluation is warranted where systemic 
lupus erythematosus is chronic with frequent exacerbations 
and multiple joints and organ manifestations productive of a 
moderately severe impairment of health.  The evidence shows 
only one exacerbation of a joint manifestation and shows no 
organ manifestations; disability from May 1995 to May 1996 is 
no greater than moderate.  Accordingly, the objective medical 
evidence fails to demonstrate that the veteran meets the 
criteria for an increased evaluation to 60 percent for lupus 
erythematosus systemic with depression and multiple 
arthralgias before May 1996 under either the old or the new 
criteria. The exacerbations do not appear to be frequent, 
lengthy, or numerous.  While the Board finds an earlier 
effective date prior to November 1996 to be in order, the 
Board finds that an earlier effective date prior to May 13, 
1996 is not warranted.  


ORDER

Entitlement to an effective date of May 13, 1996, for the 
assignment of a 60 percent evaluation for service-connected 
lupus erythematosus systemic with depression and multiple 
arthralgias is granted.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

